Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Please enter the amendments to the claims as follows:
Authorization for this examiner’s amendment was given in an interview with Katherine Franco on 1/26/2021.

1-29.	(Cancelled) 

30.	(Currently Amended)	A method of presenting digital information related to a real object, comprising:
determining a spatial relationship between a camera and a real object for which digital information is to be presented;
determining whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold;
selecting a presentation mode from a plurality of presentation modes according to the spatial relationship, wherein the plurality of presentation modes comprises at least an augmented reality mode, and at least one alternative mode, wherein in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, the augmented reality mode is selected as the presentation mode; and
presenting at least one representation of the digital information using the selected presentation mode.

	31.	(Previously Presented)	The method of claim 30, wherein the at least one alternative mode comprises a virtual reality mode and an audio mode.

	32.	(Previously Presented)	The method of claim 31, wherein:
the augmented reality mode visually blends in the at least one representation of the digital information on a display device in a live view of the real object according to at least part of a spatial relationship between the camera or a human eye, respectively, and the real object,

the audio mode generates a sound according to the at least one representation of the digital information.

	33.	(Previously Presented)	The method of claim 30, wherein selecting a presentation mode from the plurality of presentation modes according to the spatial relationship comprises:
determining whether at least part of the real object is within a field of view of the camera, and
in response to determining that the at least part of the real object is within the field of view of the camera, selecting the augmented reality mode as the presentation mode.

	34.	(Previously Presented)	The method of claim 30, wherein selecting a presentation mode from the plurality of presentation modes according to the spatial relationship comprises:
determining whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, selecting the augmented reality mode as the presentation mode.

	35.	(Previously Presented)	The method of claim 30, wherein selecting a presentation mode from the plurality of presentation modes according to the spatial relationship comprises:
determining whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is not below the threshold, selecting one of the at least one alternative modes as the presentation mode.

	36.	(Cancelled)	

	37.	(Currently Amended)	A computer readable medium comprising computer readable code executable by one or more processors to:
determine a spatial relationship between a camera and a real object for which digital information is to be presented;
determining whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold;
select a presentation mode from a plurality of presentation modes according to the spatial relationship, wherein the plurality of presentation modes comprises at least an augmented reality mode, and at least one alternative mode, wherein in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, the augmented reality mode is selected as the presentation mode; and
present at least one representation of the digital information using the selected presentation mode.

	38.	(Previously Presented)	The computer readable medium of claim 37, wherein the at least one alternative mode comprises a virtual reality mode and an audio mode.

	39.	(Previously Presented)	The computer readable medium of claim 38, wherein:
the augmented reality mode visually blends in the at least one representation of the digital information on a display device in a live view of the real object according to at least part of a spatial relationship between the camera or a human eye, respectively, and the real object,
the virtual reality mode visually presents the at least one representation of the digital information and a representation of the real object on the display device, and
the audio mode generates a sound according to the at least one representation of the digital information.

	40.	(Previously Presented)	The computer readable medium of claim 37, wherein the computer readable code to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to:
determine whether at least part of the real object is within a field of view of the camera, and
in response to determining that the at least part of the real object is within the field of view of the camera, select the augmented reality mode as the presentation mode.

	41.	(Previously Presented)	The computer readable medium of claim 37, wherein the computer readable code to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to:
determine whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, select the augmented reality mode as the presentation mode.

	42.	(Previously Presented)	The computer readable medium of claim 37, wherein the computer readable code to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to:
determine whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is not below the threshold, select one of the at least one alternative modes as the presentation mode.

	43.	(Cancelled)	

	44.	(Currently Amended)	A system for presenting digital information related to a real object, comprising:
one or more processors; and
a memory coupled to the one or more processors and comprising computer readable code executable by the one or more processors to cause the system to:
determine a spatial relationship between a camera and a real object for which digital information is to be presented;
determining whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold;
select a presentation mode from a plurality of presentation modes according to the spatial relationship, wherein the plurality of presentation modes comprises at least an augmented reality mode, and at least one alternative mode, wherein in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, the augmented reality mode is selected as the presentation mode; and
present at least one representation of the digital information using the selected presentation mode.

	45.	(Previously Presented)	The system of claim 44, wherein:
the at least one alternative mode comprises a virtual reality mode and an audio mode,
the augmented reality mode visually blends in the at least one representation of the digital information on a display device in a live view of the real object according to at least part of a spatial relationship between the camera or a human eye, respectively, and the real object,
the virtual reality mode visually presents the at least one representation of the digital information and a representation of the real object on the display device, and
the audio mode generates a sound according to the at least one representation of the digital information.

	46.	(Previously Presented)	The system of claim 44, wherein the computer readable code to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to:
determine whether at least part of the real object is within a field of view of the camera, and
in response to determining that the at least part of the real object is within the field of view of the camera, select the augmented reality mode as the presentation mode.

	47.	(Previously Presented)	The system of claim 44, wherein the computer readable code to cause the system to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to cause the system to:
determine whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is below the threshold, select the augmented reality mode as the presentation mode.

	48.	(Previously Presented)	The system of claim 44, wherein the computer readable code to cause the system to select a presentation mode from the plurality of presentation modes according to the spatial relationship comprises computer readable code to cause the system to:
determine whether the spatial relationship indicates that a distance between the camera and the real object is below a threshold, and
in response to determining that the spatial relationship indicates that the distance between the camera and the real object is not below the threshold, select one of the at least one alternative modes as the presentation mode.

	49.	(Cancelled)	

50.	(Previously Presented)	The method of claim 30, further comprising:
determining an updated spatial relationship between the camera and the real object;
selecting a second presentation mode from the plurality of presentation modes according to the updated spatial relationship; and
presenting a second representation of the digital information using the selected second presentation mode.

51.	(Previously Presented)	The computer readable medium of claim 37, further comprising computer readable code executable by the one or more processors to:
determine an updated spatial relationship between the camera and the real object;
select a second presentation mode from the plurality of presentation modes according to the updated spatial relationship; and
present a second representation of the digital information using the selected second presentation mode.

52.	(Previously Presented)	The system of claim 44, further comprising computer readable code executable by the one or more processors to cause the system to:
determine an updated spatial relationship between the camera and the real object;
select a second presentation mode from the plurality of presentation modes according to the updated spatial relationship; and
present a second representation of the digital information using the selected second presentation mode.

Allowable Subject Matter
Claims 30-35, 37-42, 44-48, 50-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the patent board decision dated 11/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616